Citation Nr: 1123850	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, including as due to a service-connected left knee disability.

2.  Entitlement to service connection for a right knee disability, including as due to a service-connected left knee disability.

3.  Entitlement to service connection for hypertension, including as due to herbicide exposure.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to herbicide exposure.

5.  Entitlement to service connection for a bilateral shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to October 1962 and from September 1967 to November 1978, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as service connection for a right knee disability, including as due to a service-connected left knee disability, for hypertension and COPD, each including as due to herbicide exposure, and for a bilateral shoulder disability.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of his right knee, hypertension, COPD, and bilateral shoulder symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's right knee disability, hypertension, COPD, and bilateral shoulder disability to active service, the only elements of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board observes that, in a May 2007 rating decision, the RO denied the Veteran's claim of service connection for a right knee disability.  This decision was issued to the Veteran and his service representative in June 2007.  He did not appeal this decision and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, including as due to a service-connected left knee disability, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of service connection for a neck disability and for ischemic heart disease have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran testified in October 2010 that he intended to file these claims with the RO.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

As will be explained below in greater detail, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claim of service connection for a right knee disability, including as secondary to a service-connected left knee disability.  The Board also finds that additional development of all of the Veteran's currently appealed claims, including the reopened claim, is necessary before any of them can be adjudicated on the merits.  All of these claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In May 2007, the RO denied the Veteran's claim of service connection for a right knee disability; this decision was not appealed.

2.  The evidence submitted since May 2007 relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, including as due to a service-connected left knee disability, because it suggests that the Veteran currently experiences right knee disability which may be attributed to active service.


CONCLUSIONS OF LAW

1.  The May 2007 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted since the May 2007 RO decision in support of the claim of service connection for a right knee disability, including as secondary to a service-connected left knee disability, is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied claim of service connection for a right knee disability.  He essentially contends that he has submitted medical evidence demonstrating the presence of a right knee disability which is related to active service.

In May 2007, the RO denied the Veteran's claim for a right knee disability, including as due to a service-connected left knee disability.  The RO stated that a review of the Veteran's service treatment records showed no treatment or diagnosis of a right knee disability at any time during active service.  The RO also stated that available outpatient treatment records were negative for a right knee disability and a recent VA examination had resulted in a diagnosis of no current right knee disability.  Thus, the claim was denied.  This decision was issued to the Veteran and his service representative in June 2007.  He did not initiate an appeal of the May 2007 rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The claim of service connection for a right knee disability, including as due to a service-connected left knee disability, may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen this claim in statements on a VA Form 21-4138 which was date-stamped as received by the RO on September 28, 2007.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a previously denied service connection claim for a right knee disability, including as secondary to a service-connected left knee disability, new evidence submitted since the May 2007 RO decision consists of additional VA outpatient treatment records and private treatment records and his Board hearing testimony.  The newly submitted medical evidence shows that the Veteran currently experiences right knee disability which may be attributed to active service.  For example, following private outpatient treatment in November 2006, the impression was advanced arthritis of the right knee.  The Board notes that these private treatment records were submitted along with a waiver of RO jurisdiction at the Veteran's October 2010 hearing.  VA x-rays of the right knee taken in October 2007 also demonstrate the presence of marked osteoarthritis.  The Veteran testified credibly before the Board in October 2010 that he injured his right knee at the same time that he had injured his left knee when he fell off of a horse and was dragged approximately 50 yards in March 1971 while he was on active service.  He also testified that his service-connected left knee disability began compensating for his right knee disability after he fell off of a horse.  He testified further that he had experienced continuous right knee disability since his separation from service.  
  
With respect to the Veteran's application to reopen his previously denied service connection claim for a right knee disability, including as due to a service-connected left knee disability, the Board notes that the evidence which was of record in May 2007 did not show that the Veteran experienced any current right knee disability which could be attributed to active service or any incident of service, including as due to a service-connected left knee disability.  During his October 2010 Board hearing testimony, the Veteran contended that he experienced current right knee disability which was related to active service.  The newly submitted medical evidence also suggests the presence of current right knee disability which could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since May 2007 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, including as due to a service-connected left knee disability, and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a right knee disability, including as due to a service-connected left knee disability, is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a right knee disability, including as due to a service-connected left knee disability, is reopened; to this extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of service connection for a right knee disability, including as due to a service-connected left knee disability.  The Board also finds that additional development of all of the Veteran's currently appealed claims, including the reopened claim, is necessary before any of them can be adjudicated on the merits.  Because the reopened claim of service connection for a right knee disability, including as due to a service-connected left knee disability, is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative on this claim.

A review of the claims file indicates that the Veteran submitted a copy of a November 2009 letter from the Social Security Administration (SSA) to VA following his October 2010 Board hearing.  It is not clear from a review of this letter whether the Veteran is collecting Social Security Disability (SSD) from SSA although this letter clearly indicates that the Veteran is receiving SSA benefits.  It also is not clear from a review of the claims file what disabilities, if any, were considered by SSA in awarding the Veteran SSA benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board also notes that, to date, the RO has not attempted to obtain the Veteran's SSA records.  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records.

The Veteran has contended that in-service herbicide exposure while on active service in Vietnam contributed to or caused him to experience hypertension and COPD decades after his service separation.  The Board observes in this regard that VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Because the Veteran's active service included service in the Republic of Vietnam, his in-service herbicide exposure is presumed.  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).

The Board also notes that, because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with examinations which address the contended etiological relationships between his right knee disability, hypertension, COPD, bilateral shoulder disability, and active service, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his reopened claim of service connection for a right knee disability, including as due to a service-connected left knee disability.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a right knee disability, hypertension, COPD, and a bilateral shoulder disability since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records which are in SSA's possession.  A copy of any additional request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his right knee disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing.  The examiner is asked specifically to address additional loss of function and pain on motion under DeLuca v. Brown, 8 Vet. App. 202 (1995).  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current right knee disability, if diagnosed, is related to active service or any incident of service.  The examiner(s) also is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused or aggravated (permanently worsened) any current right knee disability.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current hypertension, if diagnosed, is related to active service or any incident of service, to include the Veteran's in-service herbicide exposure.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his chronic obstructive pulmonary disease (COPD).  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, to include pulmonary function testing if appropriate.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current COPD, if diagnosed, is related to active service or any incident of service to include his in-service herbicide exposure.  A complete rationale must be provided for any opinions expressed.

7.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his bilateral shoulder disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing.  The examiner is asked specifically to address additional loss of function and pain on motion under DeLuca v. Brown, 8 Vet. App. 202 (1995).  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current bilateral shoulder disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

8.  Thereafter, readjudicate the Veteran's claims of service connection for a right knee disability, including as due to a service-connected left knee disability, for hypertension and for COPD, each including as due to herbicide exposure, and for a bilateral shoulder disability.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


